t c memo united_states tax_court richards asset mgmt trust et al petitioners v commissioner of internal revenue respondent docket nos filed date 10767-o0 david m wise for petitioners john m tkacik jr for respondent supplemental memorandum opinion chiechi judge these consolidated cases are before us on petitioners’ motion for reconsideration petitioners’ motion for ‘cases of the following petitioners are consolidated here- with everett d richards docket no everett d richards docket no and richards charitable_trust docket no - - reconsideration of our memorandum opinion in these cases set forth in tcmemo_2002_74 richards i we shall deny that motion we begin by setting forth the background pertinent to this supplemental memorandum opinion which includes not only the background set forth in richards i that we incorporate herein by this reference but also certain other matters that the record in these cases establishes and or that the parties do not dispute background richards asset management_trust richards management_trust ’ filed form_1041 u s income_tax return for estates and trusts trust return for each of the taxable years and in separate schedules k-1 beneficiary’s share of income deduc-- tions credits etc that richards management_trust included with each of its and trust returns richards management_trust showed everett d richards mr richards and richards charitable_trust as beneficiaries and mr richards as the fidu- ciary of richards management_trust in each of its and trust returns richards manage- ment trust deducted depreciation with respect to certain personal when referring in this supplemental memorandum opinion to richards asset management_trust richards management_trust and richards charitable_trust our use of the word trust and any similar words is for convenience only and is not intended to convey any meaning or have any significance for federal tax purposes assets of mr richards including mr richards’ personal resi- dence that he had transferred to richards management_trust at a time that is not disclosed by the record richards management_trust also deducted other_amounts in its and trust returns with respect to personal expenses of mr richards during respondent’s examination of richards management trust’s and trust returns and thereafter no books records or other information was provided to respondent estab-- lishing the jurisdiction under the laws of which richards management_trust was purportedly organized the person who is authorized to act on behalf of richards management_trust and that richards management_trust was at all relevant times a_trust cognizable for federal tax purposes nor did richards management_trust at any time provide any books records or other information to respondent establishing the income reported and the expense deductions claimed in richards management trust’s and trust returns respondent has no record of richards charitable trust’s having filed with respondent form_990-pf return of private_foundation form_990-pf for either of the taxable years and nor does respondent have a record of any other federal tax returns having been filed by richards charitable_trust for those years in response to a request by respondent for information with - respect to richards charitable_trust respondent was provided with a copy of form_990-pf for the taxable_year that showed richards charitable_trust as the organization to which such form pertained however as discussed above respondent has no record that richards charitable_trust filed with respondent form_990-pf for the taxable_year during respondent’s examination of richards charitable trust’s taxable years and and thereafter no books records or other information was provided to respondent estab-- lishing the jurisdiction under the laws of which richards charitable_trust was purportedly organized the person who is authorized to act on behalf of richards charitable_trust and that richards charitable_trust was at all relevant times a_trust cognizable for federal tax purposes nor did richards charitable_trust at any time provide any books records or other information to respondent establishing the income shown and the expense deductions claimed in the copy of form_990-pf for the taxable_year that was provided to respondent during respon- dent’s examination of richards charitable_trust and that showed richards charitable_trust as the organization to which such form pertained joy a richards and mr richards jointly filed form_1040 u s individual_income_tax_return return for the taxable_year and mr richards filed a return for during respon- - - dent’s examination of those and returns and thereafter no books records or other information was provided to respon- dent establishing the income reported and the expense deductions claimed in those returns james binge mr binge was the return preparer for each of richards management trust’s and trust returns mr richards and joy a richards’ return and mr richards’ return mr binge was also listed as the return preparer for richards charitable trust’s form_990-pf for the taxable_year that was provided to respondent during respondent’s examination of richards charitable_trust but that respondent has no record of having been filed with respondent respondent has identified mr binge as an individual involved with purported trusts used for tax_avoidance purposes on date carol jackson ms jackson an attor- ney authorized to practice before the court filed the respective petitions in these cases which she had signed on date on date david m wise mr wise an attorney authorized to practice before the court entered an appearance in each of these cases on date respondent filed a motion to compel production of documents and a motion to compel responses to respondent’s interrogatories respondent’s motions to compel -- - discovery in each of the cases at docket nos and in respondent’s motions to compel discovery in each of those cases respondent represented inter alia that counsel of record in each such case ie ms jackson and mr wise had informed respondent’s counsel that they no longer represented mr richards respondent further represented in respondent’s respec- tive motions to compel discovery in the cases at docket nos and inter alia that respondent’s counsel advised both ms jackson and mr wise that respondent would continue to recognize them as counsel for petitioner in each such case unless otherwise notified by the court respondent attached as exhibits to respondent’s respective motions to compel discovery in the cases at docket nos and respondent’s discovery requests those respective discovery requests included the following interrogatories interrogatory no please identify all trusts by name address and ein for which either petitioner or both were the creator grantor settlor director or beneficiary or any trust in which petitioners were involved with sic in any way for each trust identified please state whether the trust has been modified or amended and if so answer the following with regard to each modification or amendment for each trust -respondent filed discovery motions in the case at docket no before respondent filed on date respon- dent’s motion to dismiss that case for lack of jurisdiction as to joy a richards deceased and to change caption which the court granted on date - jj - a when the modification or amendment oc- curred bo who authorized the modification or amend- ment c who made the modification or amendment d why the modification or amendment was made and e how each modification or amendment was made interrogatory no for the period from the inception of the identi- fied trusts through the present list and identify each trust officer trustee trust_protector investment manager and other person who had any directory or management responsibility of any kind for each of the trusts for each person identified please answer the following a list and identify the beginning and end of each person’s tenure b describe the nature of each person’s directory or management responsibility f please list and describe all documents which support or substantiate your answer ithe petition in the case at docket no was filed in the name of everett d richards and joy a richards deceased on date the court grant- ed respondent’s motion filed on date to dis- miss for lack of jurisdiction the case at docket no as to joy a richards deceased and to change caption respondent’s respective requests for discovery in the cases at docket nos and also included the following --- - requests for production of documents with respect to interrogatory no including all of its subparts and subparagraphs please provide complete and correct copies of all original trust documents and subsequent modifications or amendments which substantiate or support your response with respect to interrogatory no including all of its subparts and subparagraphs please provide all documents and materials which support or substanti- ate your response respondent also attached to respondent’s respective discov- ery motions in the cases at docket nos and the so-called branerton_letter dated date that respondent had sent to ms jackson one of petitioners’ then two attorneys- of-record in these cases that branerton_letter requested inter alia all receipts for income and expenditures_for the tax- able years and and any other records of income received by the above-referenced petitioners petitioners in the cases at docket nos through or member of their immediate_family applicable or any related_party or entity in which they exercised control or received an economic benefit respondent sought similar information in respondent’s discovery requests that were attached to respondent’s respective discovery motions in the cases at docket nos and on date respondent sent a letter to mr wise which respondent attached to respondent’s discovery motions in the cases at docket nos and and in which respondent stated you stated during our date telephone conversation that you would no longer be representing the above-referenced taxpayers petitioners in the cases at docket nos through whose tax_court cases are scheduled for trial the week begin- ning date although you served our office with a notice of substitution of counsel as of this date our records indicate that the court has not agreed to the substitution or to your withdrawal as counsel in these cases i have enclosed two sets of respondent’s first set of interrogatories to petitioner s interrogato- ries and respondent’s first request for production of documents production of documents which pursuant to tax_court rule sec_71 and sec_72 require responses within days of service as appropriate please forward a copy of this letter and the enclosed interrogatories and production of documents to everett d richards on date the court issued respective orders date orders in the cases at docket nos and in which it directed petitioners in those cases to file on or before date written responses to respondent’s motions to compel discovery ms jackson and mr wise each to file on or before date any motions to withdraw as counsel and the clerk of the court to serve copies of respondent’s respective motions to compel discovery and the court’s respective date orders not only on then petitioners’ counsel of record but also on petitioners at peti- tioners’ address listed in the petitions on date ms jackson filed a motion to with- draw as counsel motion to withdraw in each of the cases at -- - docket nos and on date ms jackson filed a motion to withdraw in each of the cases at docket nos and as grounds for each such motion ms jackson stated the undersigned ms jackson was working out of the offices of wise associates until date at that time my employment contract was terminated and i undertook employment at another firm i seek a release from this court from representing the peti- tioner in this matter because i am no longer associated with wise associates on date and on date respec-- tively the court granted ms jackson’s motion to withdraw in each of the cases at docket nos and and docket nos and 10767-0o0 on date mr wise filed a motion to withdraw in each of the cases at docket nos and on date mr wise filed a motion to withdraw in each of the cases at docket nos and in support of mr wise’s motion to withdraw in each such case mr wise repre- sented in pertinent part as follows in date the undersigned mr wise contacted the petitioner and related that although he had filed a petition with the tax_court on his behalf at the mr wise’s respective motions to withdraw in the cases at docket nos and did not detail the reasons for granting those motions instead each such motion stated that the reasons for mr wise’s motion to withdraw in each such case were the same reasons set forth in mr wise’s respective motions to withdraw in the cases at docket nos and request of his accountant james binge he did not have a signed representation agreement with him following that conversation an agreement was forwarded to the petitioner after several weeks another call was placed to the petitioner who indicated that he was having second thoughts about continuing the representa- tion and was exploring non-traditional alternatives with james binge at that time the undersigned ex- plained that the opportunity to meet with an examiner was rapidly evaporating and that formal discovery was immanent sic the undersigned further explained the burden of complying with discovery and the possible sanctions for failure to comply the petitioner was urged to consult another tax practitioner and it was suggested that reliance upon the recommendations of james binge may not be in his best interest following that conversation the undersigned contacted the peti- tioner’s examiner and requested that his file be held for a couple of weeks in case he changed his mind on july 16th the undersigned contacted james binge and was advised that the petitioner did not wish to continue the representation and that the under- signed was not to attempt to contact him the under- signed was informed that replacement counsel in the person of marc lehotsky had been selected the undersigned contacted the petitioner who verified that he had made arrangements to have mr lehotsky represent him and that he was aware that a branerton_conference had been set for the 17th of date with district counsel’s office but that he did not wish to partici- pate in such meeting unless he could be represented by his accountant james binge the undersigned related that he would not participate in the conference under those conditions the undersigned copied the petitioner’s file mailed same to mr lehotsky and prepared and mailed a notice of substitution to the tax_court indicating that mr lehotsky would be representing the petitioners the undersigned also called mr lehotsky and left a detailed message regarding the status of the case and inviting him to call the undersigned on his cell phone should he desire to discuss the case thereafter the undersigned closed his office and left town for a two week vacation upon returning it was discovered that the under- signed’s notice of substitution of counsel had been returned and stamped not admitted u s tax_court the undersigned again left a voice mail message for mr lehotsky and forwarded discovery requests to his office address after having had no reply from mr lehotsky the undersigned contacted mr binge who advised that his office had been in contact with mr lehotsky and that he had assurances that he would be admitted to practice in the tax_court or would co-counsel with another attorney admitted to practice who would shortly enter an appearance the undersigned cautioned mr binge about the importance of timely complying with discovery and the sanctions that could be imposed for failure to comply on september 4th the undersigned received district counsel’s motion to compel and very shortly thereafter the court’s order directing petitioner to respond to the motion to compel and the undersigned to file a motion to withdraw as counsel on or before september 13th the undersigned contacted terry bentivegna an assistant to james binge who advised that he was contacting mr lehotsky who would take care of the matter after having not had any communication with mr lehotsky the undersigned contacted mr binge on friday the 7th of date and related the urgency of complying with discovery and the possible sanctions for failure to comply mr binge indicated that he was about to go out of town for a conference and that he would have to attend to the matter when he returned to the office on tuesday as a result of the court’s order requiring a reply by the 13th of date and mr binge’s inability to address the situation until the 11th of date the undersigned called the petitioner and advised that an immediate response to the court’s order was required and that the undersigned would be available to assist him without charge in formulating a reply petitioner rejected any such offers and expressed confidence that his position would be vindicated in court on the evening of the 10th of date the undersigned contacted james binge at home who advised that the petitioner had contacted him and that they did not with sic to speak with the undersigned the undersigned was advised to send the court’s order together with district counsel’s motion to the peti- tioner by overnight mail mr binge indicated that he would be meeting with the petitioner to assist him in making a response the undersigned indicated that he would be available to assist in that effort on the evening of the 10th of date the undersigned mailed the court’s order and district counsel’s motion to the petitioner for am deliv-- ery on the 11th of date via federal ex- press it is clear to the undersigned that the petitioner does not wish to have him continue to represent him the undersigned has had numerous conversations with him and his accountant he is aware of the significance of his decision to decline assistance on date and date respectively the court granted mr wise’s motion to withdraw in each of the cases at docket nos and and docket nos and although the court’s respective date orders directed petitioners in the cases at docket nos and to file on or before date responses to respondent’s respective motions to compel discovery in those cases the court received no such responses on date the court issued respective orders date orders in the cases at docket nos and in which it granted respondent’s respective motions to compel discovery and ordered petitioners to produce on or before septem-- ber the documents requested in respondent’s requests for production of documents and the answers to respondent’s interrogatories in the respective date orders in the cases at docket nos and the court further ordered respondent to file written reports in those respective cases on or before date informing the court whether petitioners in those cases had complied with the court’s respective date orders the court’s respective date orders put petitioners on notice in the cases at docket nos and that if they did not fully comply with the provisions of this order this court will be inclined to impose sanctions pursu- ant to tax_court rule which may include dismissal of this case and entry of a decision against petition- ers on date respondent filed a motion to consoli- date the instant cases for trial briefing and opinion which the court granted on date on date petitioners in these cases filed a motion to continue the trial petitioners’ motion to continue until such time as the petitioner has time to answer th sic respondent’s motion to compel responses to respondent’s interrog- atories in support of that motion petitioners alleged that petitioner is not in receipt of any of the interrogatories that the respondent wishes answered in a timely manner they were apparently sent to the attorney of record who was fired the reason quoted above for petitioners’ asking the court to grant petitioners’ motion to continue was false and groundless -- - as set forth above on date the court served petitioners in the cases at docket nos and at the address of record listed in the petitions with copies of respondent’s respective motions to compel discovery in those cases including the exhibits that respondent had attached thereto inter alia respondent’s discovery requests and the court’s respective date orders directing petitioners to file a response to each such motion on or before date moreover as discussed above mr wise represented in mr wise’s motion to withdraw that on date he sent to petitioner via federal express for delivery pincite a m on date copies of the court’s date orders as well as respondent’s motions to compel discov- ery on date the court denied petitioners’ motion to continue on date respondent filed a report respondent’s date report in each of the cases at docket nos and as directed by the court in the court’s date order in each of those cases respondent’s date report in each of those cases indicated that as of date petitioner in each such case had not provided any documents in response to respondent’s request for production of documents or any responses to respondent’s interrogatories on date the court had these cases called from - the court’s trial calendar calendar call at the court’s trial session in cleveland ohio cleveland trial session at that calendar call there was no appearance by or on behalf of rich- ards management_trust in the case at docket no mr richards in the cases at docket nos and and richards charitable_trust in the case at docket no at that time respondent orally moved to dismiss each of these cases for failure to prosecute and respondent requested and the court held a trial because according to respondent respondent had the burden of production pursuant to sec_7491 with re- spect to the accuracy-related_penalties under sec_6662 a for and that respondent determined against richards management_trust in the case at docket no the respective accuracy-related_penalties under sec_6662 for and that respondent determined against mr richards in the cases at docket nos and and the additions to tax under sec_6651 for and that respondent determined against richards charitable_trust in the case at docket no at the trial in these cases on date there was no appearance by or on behalf of richards management_trust mr all section references are to the internal_revenue_code in effect at all relevant times unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure richards and richards charitable_trust at the conclusion of the trial in these cases on date the court orally ordered respondent to file on or before date a written motion to dismiss for lack of prose- cution in each of these cases thereafter the court granted respondent’s motion to extend the time within which to file each such motion by order dated date date order the court ordered the parties in these cases to file simultaneous opening briefs on or before date on date respondent timely filed a written motion to hold petitioner in default in each of the cases at docket nos and and a written motion to dismiss for lack of prosecution and to impose sanctions under sec_6673 in each of the cases at docket nos and for convenience we shall refer to each of the latter two motions as respondent’s motion to dismiss for lack of prosecu- tion on date the court sua sponte issued separate orders date show cause orders directing each party in the case at docket no in which richards asset management_trust is named as petitioner and in the case at docket no in which richards charitable_trust is named as petitioner to show cause in writing why the court has jurisdiction over this case including the identity of any purported -- - fiduciary of petitioner and a detailed analysis of why such purported fiduciary has the capacity to litigate in the court on behalf of petitioner on date respondent filed separate written responses to the date show cause orders in the cases at docket nos and in which respondent con- tended inter alia that richards management_trust and richards charitable_trust respectively failed to establish that a trustee if authorized acted on its behalf when the purported petition was filed with the court on date failed to file a proper petition with this court in that the petition was not brought by and with the full descriptive name of the fiduciary enti- tled to institute a case on its behalf respondent further argued in those separate responses to the date show cause orders in the cases at docket nos and that since the petition in this case was not brought by a party with proper capacity as required by the tax_court rules_of_practice and procedure the court lacks juris-- diction on date richards management_trust and richards charitable_trust respectively filed responses to the date show cause orders in the cases at docket nos and richards management trust’s response to the decem-- ber show cause order and richards charitable trust’s response to the date show cause order respectively each of which was signed by terrence a bentivegna mr bentivegna who identified himself in each such response as trustee each such response asserted that petitioner does not believe that this court has jurisdiction in support of that position richards management trust’s response to the date show cause order and richards charitable trust’s response to the date show cause order set forth statements and contentions that the court found to be frivolous and or ground- less ‘rach such response to the date show cause order stated in pertinent part petitioner petitioned this court after having received false and misleading information from the respondent and attorneys david wise and his asso- ciate carol jackson the respondent has failed to properly assess any taxes in accordance with their required administrative procedures and yet ad- vised the petitioner that the only method of dis- agreeing with the purported tax_liability was to petition this court this courts’ sic order states petitioner purports to be a_trust petitioner is a_trust and the respondent has never been able to prove otherwise nor does the respondent have the right or ability to set_aside a contract petitioner does not want this false tax claim to be litigated in court and has petitioned this court to have this case removed from the docket as having been petitioned in error due to the errone- ous instructions given by the respondent wherefore it is prayed that this court dismiss this case at petitioner’s re- continued - - although not ordered by the court on date richards management_trust submitted and the court had filed a response to respondent’s motion to hold petitioner in default in the case at docket no and mr richards submitted and the court had filed a response to respondent’s motion to dismiss for lack of prosecution in the case at docket no each of those respective responses contained arguments and contentions that the court found in an order dated date date order in each of the cases at docket nos and to be frivolous and or groundless in the respective date orders in those cases the court reminded petitioners about sec_6673 continued guest as the original petition was issued in error due to false directions given to petitioner by respondent petitioner believes that he has the right to correct his mistake and withdraw the original petition this court and the respondent recognize the peti- tioner as a_trust and cease attempting to set_aside a contract in direct opposition to the con- stitution of the united_states of america this court sanction the respondent for using this court for illegal purposes respondent has no legal tax claim as petitioner has noted to respon- dent and this court on numerous occasions with- out a legal claim respondent fraudulently in- structed petitioner to use this court to legiti- mize his illegal attempt to deprive petitioner of his assets this court instruct the respondent to cease now and forever harassment of petitioner - on date approximately months after the due_date of the simultaneous opening briefs 1ie date ordered by the court in its date order mr richards filed in these cases a motion for leave to file a brief out of time and lodged a brief in these cases the court granted that motion on date and had that brief filed the brief set forth statements contentions and arguments that the court found to be frivolous and or groundless ’ ‘petitioners’ brief in these cases stated in pertinent part this is a proceeding to determine if the internal_revenue_service can ignore the strict limitations imposed on it by congress via the code_of_federal_regulations and its’ sic own required administrative procedures to extort assets from unsuspecting inhabit-- ants of one of the fifty states of the united_states of america to wit everett d richards et al u s c title_26 sec_7602 is the i r s ’s authority to examine books_and_records regarding internal reve- nue tax --not income_tax this is corroborated by the fact that the implementing regulation for sec_7602 is located in c f_r title parts and in accordance with c f_r f petitioners et al do not receive any income or receipts from a taxable source petitioners et al have never been legally assessed any_tax as required by u s c title_26 sec_6203 and c f_r regulation and corroborated in 295_us_247 continued -- - in richards i filed on date the court found inter alia that richards management_trust in the case pincite continued petitioners et al determinations are based on supreme court decisions treasury orders u s c title_26 codes and implementing or lack of implementing c f_r title_26 regulations and various other refer- ences and as such cannot be considered frivolous or a hodgepodge of unsupported assertions irrele- vant platitudes and legalistic gibberish everett d richards et al petitioners in the cases at docket nos and are not liable for any income_tax penalties and or interest pursuant to any u s c title_26 code sections petitioners et al have at all times rebutted and refuted respondents prima facie allegations thus the burden_of_proof is on the respondent treasury order dated date establishes the bureau of alcohol_tobacco_and_firearms and trans- fers u s c title_26 sec_61 through inclusive to u s c title and the bureau of alcohol_tobacco_and_firearms petitioners et al are not now and never have been involved in the manufacture distribu- tion or sale of alcohol tobacco or firearms or been involved in any other excise taxable activity this is corroborated by the code_of_federal_regulations table of authority and rules a review of the department of the treasury organization chart reveals that the internal_revenue_service is not administered by any of the organizations with enforce- ment authority this is corroborated by the fact that there are no title_26 implementing regulation under title_26 c f_r the established trusts bear no burden_of_proof as their records are not subject_to review boyd vs u s 116_us_618 silver thorne lumber co vs u s us - - docket no and richards charitable_trust in the case at docket no had failed to establish who has the authority to act on their behalf in those respective proceedings and that neither of those cases was brought by and with the full descriptive name of the fiduciary entitled to institute each such case on behalf of richards management_trust or richards charita-- ble trust as the case may be as required by rule a the court held in richards i that it did not have jurisdiction over the cases at docket nos and pursuant to richards i on date the court entered an order of dismissal in each of those cases in which the court dismissed each such case for lack of jurisdiction in richards i the court further found that neither mr richards nor any authorized representative of mr richards appeared on date at the calendar call at the court’s cleveland trial session or at the trial that the court held in these cases the court also found in richards i that the written response by mr richards to respondent’s motion to dismiss for lack of prosecution in the case at docket no did not contain any valid reason why the court should not dismiss the because we dismissed the cases at docket nos and for lack of jurisdiction we denied respondent’s motion to hold petitioners in default in each of those cases - case at docket no for lack of prosecution ’ the court observed in richards i that that response contained contentions and arguments that the court had found in the court’s date order in that case to be frivolous and or groundless the court also found in richards i that despite the court’s admoni- tions in its date order in the case at docket no about the frivolous and or groundless contentions and arguments in mr richards’ response to respondent’s motion to dismiss for lack of prosecution in that case and sec_6673 the brief that mr richards filed in these cases on date contained statements contentions and argu- ments that the court found to be frivolous and or groundless and did not set forth any valid reason why the court should not dismiss for lack of prosecution the cases at docket nos and with respect to the accuracy-related_penalties under sec_6662 at issue in the cases at docket nos and oo the court found in richards i that respondent satisfied the burden of production that respondent maintained respondent had with respect to those penalties with respect to that part of respondent’s motion to dismiss for lack of prosecution in each of the cases at docket nos mr richards did not file a response to respondent’s motion to dismiss for lack of prosecution in the case at docket no - - and asking the court to impose a penalty under sec_6673 on petitioner in each of those cases the court found in richards i that petitioner instituted the proceed- ings in each of those cases primarily for delay and that his position in each such case was frivolous and or groundless we held in richards i that petitioner was liable for a penalty under sec_6673 in the case at docket no in the amount of dollar_figure and in the case at docket no in the amount of dollar_figure pursuant to richards i on date the court entered an order of dismissal and decision in each of the cases at docket nos and in each such order the court granted respondent’s motion to dismiss for lack of prosecution in each such case in that we dismissed each of those cases for failure by petitioner to prosecute the court also entered in each such order a decision in each of the cases at docket nos and sustaining the determinations that respondent made in the notice_of_deficiency to which each such case pertained but in reduced amounts which respondent conceded were appropriate in order to reflect the duplication of certain income determinations in the respective notices of deficiency issued to mr richards and imposing a penalty pursuant to sec_6673 on mr richards in the case at docket no in the amount of dollar_figure and in the case at docket no - - in the amount of dollar_figure on date mr wise again entered an appearance in each of the cases at docket nos through on the same date mr wise on behalf of richards management_trust in the case at docket no and richards charitable_trust in the case at docket no filed a motion for leave motion for leave to file motion to vacate order of dismissal in each of those cases and lodged a motion to vacate motion to vacate order of dismissal in each such case and a memorandum in support of each such motion on date the court granted the trust’s motion for leave in each of the cases at docket nos and and had filed in each such case the trust’s motion to vacate and the memorandum in support thereof collec-- tively the trust’s motion to vacate on date mr wise on behalf of mr richards in each of the cases at docket nos and filed a motion for leave to file motion to vacate order of dismissal and decision and lodged a motion to vacate order of dismissal and decision and a memorandum in support thereof in each such case on date the court granted mr richards’ motion for leave in each of the cases at docket nos and and had filed in each such case mr richards’ motion to vacate and the memorandum in support thereof collectively mr rich- ards’ motion to vacate ’ on date petitioners filed in these cases a motion for leave to file motion for reconsideration and lodged a motion for reconsideration in these cases on the same date the court granted the motion for leave and had filed in these cases peti- tioners’ motion for reconsideration on date petition- ers filed in these cases petitioners’ motion to reopen the record petitioners’ motion to reopen the record on date respondent filed a response to the trust’s motion to vacate in each of the cases at docket nos and and to mr richards’ motion to vacate in each of the cases at docket nos and the court is issuing an order in each of these cases addressing petitioner’s motion to vacate in each such case ‘the court is issuing an order in these cases addressing petitioners’ motion to reopen the record respondent did not file a response to petitioners’ motion for reconsideration or a response to petitioners’ motion to reopen the record that was because in an order dated date date order the court indicated that the conten- tions and arguments advanced in each of the trust’s motions to vacate and mr richards’ motions to vacate appeared to be essen- tially the same as the contentions and arguments advanced in petitioners’ motion for reconsideration and petitioners’ motion to reopen the record the court further indicated in the date order that it appeared that any response by respondent to petitioners’ motion for reconsideration and respondent’s response to petitioners’ motion to reopen the record would be essentially the same as respondent’s response to each of the trust’s motions to vacate in the cases at docket nos and and mr richards’ motions to vacate in the cases at docket nos and consequently in the court’s date continued - - discussion the granting of a motion for reconsideration rests within the discretion of the court 928_f2d_751 6th cir affg in part and remanding in part tcmemo_1988_286 385_f2d_398 7th cir affg tcmemo_1965_328 a motion for reconsideration will be denied unless unusual circumstances or substantial error is shown estate of quirk v commissioner supra pincite 95_tc_467 affd without published opinion sub nom stell v commissioner 999_f2d_544 9th cir 87_tc_164 petitioners’ motion for reconsideration fails to address the court’s holdings in richards i that the court does not have jurisdiction over the cases at docket nos and continued order the court directed respondent to file a response to petitioners’ motion for reconsideration and a response to peti- tioners’ motion to reopen the record only if respondent believed that it was necessary to file each such response obviously respondent did not believe that it was necessary to file any responses to those motions - - and addresses only in a general way the court’s holdings in sme note that the respective responses to the court’s date show cause orders in the cases at docket nos and asserted that petitioner does not believe that this court has jurisdiction we further note that attached as an exhibit to the trust’s motion to vacate in the case at docket no is inter alia an affidavit of mr richards mr richards’ affidavit allegedly notarized by mr binge mr richards’ affidavit states at the time of the filing of the petition and since the inception of the trust in the above-captioned matter i was the trustee for the petitioner attached to mr richards’ affidavit are according to that affidavit true and accurate copies of the originals of the trust documents pertaining to richards management_trust which mr richards alleges in mr richards’ affidavit were maintained in my possession until april the copies of the trust documents attached to mr richards’ affidavit in the case at docket no bear the date date the years at issue in that case are and we conclude that mr richards’ affidavit and the trust papers attached to that affidavit in the case at docket no do not establish who has the authority to act on behalf of richards management_trust in that case even assuming arguendo that the trust papers attached to mr richards’ affida-- vit in the case at docket no were in effect during the years at issue those trust papers do not establish who has the authority to act on behalf of richards management_trust in that case mr richards seems to suggest in mr richards’ affidavit without expressly stating that he has that authority however in the case at docket no mr bentivegna signed as trustee the response to the court’s date show cause order and the response to respondent’s motion to hold petitioner in default we also note that attached as an exhibit to the trust’s motion to vacate in the case at docket no is inter alia an affidavit of mr richards also allegedly notarized by mr binge the affidavit of mr richards that was attached to the trust’s motion to vacate in the case at docket no 1s identical to mr richards’ affidavit that was attached to the trust’s motion to vacate in the case at docket no attached to mr richards’ affidavit in the case at docket no are according to mr richards true and accurate copies of the originals of the trust documents pertaining to continued -- - richards i granting respondent’s respective motions to dismiss for lack of prosecution in the cases at docket nos and and imposing a penalty under sec_6673 on mr richards in those cases in the respective amounts of dollar_figure and dollar_figure the crux of petitioners’ motion for reconsideration regarding all of those holdings is petitioners’ claim that mr richards’ conduct in these cases was the result of his reliance on mr binge his tax_return_preparer and mr bentivegna an associate of mr binge that claim rings hollow not only did respondent and the court inform petitioners in these cases that there could be sanctions as a result of their conduct in these cases petitioners’ counsel mr wise also advised mr richards that reliance upon the recommendations of james binge may not be in his best interest in response to such advice and other advice from mr wise petitioners fired continued richards charitable_trust which mr richards alleges in mr richards’ affidavit in that case were maintained in my posses-- sion until april although the trust papers attached to mr richards’ affidavit in the case at docket no bear the date date those papers list mr richards and joy ann richards as the directors and the trustees of richards charitable_trust however joy ann richards died at an undis- closed time prior to date moreover in that case mr bentivegna signed as trustee the response to the court’s date show cause order and the response to respon- dent’s motion to hold petitioner in default we conclude that mr richards’ affidavit and the trust papers attached to mr richards’ affidavit in the case at docket no do not establish who has the authority to act on behalf of richards charitable_trust in that case --- - him as made clear in mr wise’s motion to withdraw mr wise made repeated efforts throughout the period starting in at least date to date to make mr richards understand that there could be sanctions if mr richards followed the advice of mr binge and mr bentivegna ’ on date the date on which mr wise signed his motion to withdraw in each of the cases at docket nos and mr wise stated at the end of each such motion it is clear to the undersigned mr wise that the petitioner does not wish to have him continue to repre- sent him the undersigned has had numerous conversa-- tions with him and his accountant he is aware of the significance of his decision to decline assistance we reject the attempt in petitioners’ motion for reconsider- ation to blame mr binge and mr bentivegna for petitioners’ conduct in these cases petitioners chose to ignore the warnings of respondent their own counsel mr wise whom they fired and the court it was only after the court issued richards i on date that petitioners rehired mr wise and suggested that they wanted to do now what they should have done before the contrary to the allegation in petitioners’ motion for reconsideration that mr binge and mr bentivegna never shared non-traditional beliefs with mr richards because he was regarded as a traditional client mr wise’s respective motions to withdraw in the cases at docket nos and stated that mr richards indicated that he was having second thoughts about continuing the representation mr wise’s repre- sentation and was exploring ‘non-traditional’ alternatives with james binge court issued that opinion ’ we find that petitioners have only themselves to blame for the consequences resulting from their actions and inactions in these cases and that they should bear responsibility for their conduct it was petitioners who decided not to have these cases heard on the merits they decided not to cooperate with and to ignore the warnings of respondent their own counsel mr wise whom they fired and the court the court provided petitioners in these cases ample opportu- nity to present relevant information to the court even after respondent orally moved to dismiss these cases at the calendar call on date after the trial took place on the same date and after respondent filed on date a written motion to hold petitioners in default in each of the cases at docket nos and and a written motion to dismiss for lack of prosecution in each of the cases at docket nos and petitioners declined to provide any petitioners’ motion for reconsideration indicates that on date mr wise called mr richards to advise him of richards i and the respective orders of dismissal in the cases at docket nos and and the respective orders of dismissal and decision in the cases at docket nos and according to petitioners’ motion for reconsideration mr wise advised mr richards that the deadline within which to file motions to vacate those orders was soon approaching and that something needed to be done immediately we do not understand why mr wise contacted mr richards on date since petitioners in the instant cases had fired mr wise around date see rule aba ann model rules of profl conduct r - - such relevant information instead they failed to prosecute their respective cases ignored all orders of the court and submitted to the court documents containing statements conten- tions and arguments that were frivolous and or groundless in addition the named petitioner in each of the cases at docket nos and failed to establish who has the authority to act on its behalf in each such case we remind petitioners that if the court granted a second chance to every party who lost because of his failure to act in some manner the court clearly could not keep abreast of its work in effect we would be telling the parties that if they were not satisfied with the first decision try again xk kek 69_tc_473 we find that petitioners have not shown any unusual circum-- stances or substantial error that warrants the court’s relieving them of the consequences of their conduct in these cases by granting petitioners’ motion for reconsideration we have considered all of the arguments and contentions set lesee also 71_tc_724 remanded on another issue 660_f2d_416 10th cir in which we guoted the following passage from 11_bta_593 a party is entitled to have his day in court both parties are entitled to this but neither party is entitled to have more than one fair reasonable oppor- tunity to establish his claim or defense to allow more would be to protract litigation to the extent which would preclude the administration of justice - -- forth in petitioners’ motion for reconsideration that are not discussed herein and we find them to be without merit and or irrelevant ’ to reflect the foregoing an order denying petitioners’ motion for reconsideration will be issued with respect to petitioners’ reliance in petitioners’ motion for reconsideration on 839_f2d_930 2d cir 99_tc_533 70_tc_562 affd without published opinion 621_f2d_439 5th cir and leavell v commissioner tcmemo_1996_117 we find those cases to be materially distinguishable from the instant cases and petitioners’ reliance on those cases to be misplaced
